DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” seen in at least figs. 9 & 11-12 has been used to designate both coating in [0043] of the specification as filed and tab in [0046] of the specification as filed.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 seen at least in fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 23 & 46 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 fails to further limit the subject matter of the claim upon which it depends as it amounts to a mere reiteration of claim 1 as no further limitations beyond those recited in claim 1 are present.  Claim 46 fails to further limit the subject matter of the claim upon which it depends as it amounts to a mere reiteration of claim 25 as no further limitations beyond those recited in claim 25 are present.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 12-17, 23, 25-28, 30, 32-33, 36-40, & 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP11288838A hereafter referred to as Asakura.
In regards to claim 1, Asakura discloses  
A heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  

In regards to claim 2, Asakura discloses  
The heat dissipating capacitor of claim 1 comprising multiple thermal dissipation layers (fig. 1-4).  

In regards to claim 3, Asakura discloses  
The heat dissipating capacitor of claim 2 wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 4, Asakura discloses  
The heat dissipating capacitor of claim 3 wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 6, Asakura discloses  
The heat dissipating capacitor of claim 2 wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 3-4).  

In regards to claim 8, Asakura discloses  
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4).  

In regards to claim 9, Asakura discloses  
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4).  

In regards to claim 12, Asakura discloses  
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3-4).  

In regards to claim 13, Asakura discloses  
The heat dissipating capacitor of claim 1 further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 14, Asakura discloses  
The heat dissipating capacitor of claim 13 wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  


In regards to claim 16, Asakura discloses  
The heat dissipating capacitor of claim 1 further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 17, Asakura discloses  
The heat dissipating capacitor of claim 16 wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

In regards to claim 15, Asakura discloses  
The heat dissipating capacitor of claim 13 wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 23, Asakura discloses  
An electronic device comprising said heat dissipating capacitor of claim 1 (see rejection of claim 1 above).  

In regards to claim 25, Asakura discloses  
A heat dissipating capacitor comprising: 
internal electrodes (1 – fig. 3-4; [0014]) of opposing polarity forming a capacitive couple between external terminations (4a & 4b – fig. 1-2; [0014]); 
a dielectric (2 – fig. 3-4; [0014]) between said internal electrodes; 
at least one thermal dissipation layer (5 – fig. 1-4; [0015]) wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 3); and 
at least one thermal conductive termination (7a or 7b – fig. 1-4; [0015]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  

In regards to claim 26, Asakura discloses  
The heat dissipating capacitor of claim 25 comprising multiple thermal dissipation layers (fig. 1-4).  

In regards to claim 27, Asakura discloses  
The heat dissipating capacitor of claim 26 wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 28, Asakura discloses  
The heat dissipating capacitor of claim 27 wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2-3).  

In regards to claim 30, Asakura discloses  
The heat dissipating capacitor of claim 26 wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 3-4).  

In regards to claim 32, Asakura discloses  
The heat dissipating capacitor of claim 25 wherein said thermal dissipation layer has at least one inner electrode on each side of said thermal dissipation layer (fig. 3-4).  

In regards to claim 33, Asakura discloses  
The heat dissipating capacitor of claim 25 wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 3-4).  

In regards to claim 36, Asakura discloses  
The heat dissipating capacitor of claim 25 further comprising a second thermal conductive termination (7a or 7b – fig. 1-4; [0015]).  

In regards to claim 37, Asakura discloses  
The heat dissipating capacitor of claim 36 wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 3).  

In regards to claim 38, Asakura discloses  
The heat dissipating capacitor of claim 36 wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 3).  

In regards to claim 39, Asakura discloses  
The heat dissipating capacitor of claim 25 further comprising at least one of a shield electrode or a floating electrode (taking at least one of electrodes 5 to be a floating electrode (i.e. an electrode that is not electrically connected to an external electrode of electrical connection to a circuit); fig. 3-4; [0015]).  

In regards to claim 40, Asakura discloses  
The heat dissipating capacitor of claim 39 wherein said thermal conductive termination is in thermally conductive contact with said floating electrode (fig. 3).  

In regards to claim 46, Asakura discloses  
An electronic device comprising said heat dissipating capacitor of claim 25 (see rejection of claim 1 above).  

Claim(s) 1-5, 9, 11, 13-15, 19, & 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (US 2012/0275081).
In regards to claim 1, Ahn ‘081 discloses 
A heat dissipating capacitor comprising: 
internal electrodes (211 & 212 – fig. 10; [0064]) of opposing polarity forming a capacitive couple between external terminations (121 & 122 – fig. 6; [0048]); 
a dielectric (210a – fig. 10; [0064]) between said internal electrodes; 
at least one thermal dissipation layer (261 & 262 – fig. 10; [0064]); and 
at least one thermal conductive termination (151 or 152 – fig. 10; [0053]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  

In regards to claim 2, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 1 comprising multiple thermal dissipation layers (fig. 10).  

In regards to claim 3, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 2 wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 10).  

In regards to claim 4, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 3 wherein said dielectric is between said adjacent thermal dissipation layers (fig. 10).  

In regards to claim 5, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 3 wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 10).  

In regards to claim 9, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 10).  

In regards to claim 11, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes (fig. 10).  

In regards to claim 13, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 1 further comprising a second thermal conductive termination (151 or 152 – fig. 10; [0053]).  

In regards to claim 14, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 13 wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 6 & 10 – ceramic material has thermal conductivity and thus all components are in thermal contact with one another).  

In regards to claim 15, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 13 wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 6 & 10).  

In regards to claim 19, Ahn ‘081 discloses 
The heat dissipating capacitor of claim 1 further comprising a coating (141 – fig. 9; [0057]).  

In regards to claim 23, Ahn ‘081 discloses 
An electronic device comprising said heat dissipating capacitor of claim 1 (see rejection of claim 1 above).  

Claim(s) 1-4, 6-7, 9 12-15, 20-23, 25-31, 33, 36-38, & 43-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritter et al. (US 2017/0162335).
In regards to claim 1, Ritter ‘335 discloses
A heat dissipating capacitor comprising: 
internal electrodes (14 & 20 – fig. 2; [0034]) of opposing polarity forming a capacitive couple between external terminations (16 & 18 – fig. 2; [0034]); 
a dielectric between (12 – fig. 2; [0034]) said internal electrodes; 
at least one thermal dissipation layer (22 & 26 – fig. 2; [0034]); and 
at least one thermal conductive termination (30 or 32 – fig. 2; [0034]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  

In regards to claim 2, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 comprising multiple thermal dissipation layers (fig. 2).  

In regards to claim 3, Ritter ‘335 discloses
The heat dissipating capacitor of claim 2 wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2).  

In regards to claim 4, Ritter ‘335 discloses
The heat dissipating capacitor of claim 3 wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2).  

In regards to claim 6, Ritter ‘335 discloses
The heat dissipating capacitor of claim 2 wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 2).  

In regards to claim 7, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is external to said capacitive couple (fig. 2).  

In regards to claim 9, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 2).  

In regards to claim 12, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 2).  

In regards to claim 13, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 further comprising a second thermal conductive termination (30 or 32 – fig. 2; [0034]).  

In regards to claim 14, Ritter ‘335 discloses
The heat dissipating capacitor of claim 13 wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 2; [0024] – all layers formed in stack are in thermal contact with one another at the very least via the ceramic).  

In regards to claim 15, Ritter ‘335 discloses
The heat dissipating capacitor of claim 13 wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 2; [0024] – all layers formed in stack are in thermal contact with one another at the very least via the ceramic).  

In regards to claim 20, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 21, Ritter ‘335 discloses
The heat dissipating capacitor of claim 20 wherein said thermal dissipation termination comprises at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 22, Ritter ‘335 discloses
The heat dissipating capacitor of claim 1 wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0028]).  

In regards to claim 23, Ritter ‘335 discloses
An electronic device comprising said heat dissipating capacitor of claim 1 (see above rejection of claim 1).  

In regards to claim 25, Ritter ‘335 discloses
A heat dissipating capacitor comprising: 
internal electrodes (14 & 20 – fig. 2; [0034]) of opposing polarity forming a capacitive couple between external terminations (16 & 18 – fig. 2; [0034]); 
a dielectric between (12 – fig. 2; [0034]) said internal electrodes; 
at least one thermal dissipation layer (22 & 26 – fig. 2; [0034]) wherein said thermal dissipation layer is not coplanar with an inner electrode of said inner electrodes (fig. 2); and 
at least one thermal conductive termination (30 or 32 – fig. 2; [0034]) wherein said thermal dissipation layer is in thermally conductive contact with said thermal conductive termination.  

In regards to claim 26, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 comprising multiple thermal dissipation layers (fig. 2).  

In regards to claim 27, Ritter ‘335 discloses
The heat dissipating capacitor of claim 26 wherein said thermal dissipation layers are adjacent thermal dissipation layers (fig. 2 & 6).  

In regards to claim 28, Ritter ‘335 discloses
The heat dissipating capacitor of claim 27 wherein said dielectric is between said adjacent thermal dissipation layers (fig. 2).  

In regards to claim 29, Ritter ‘335 discloses
The heat dissipating capacitor of claim 27 wherein said adjacent thermal dissipation layers do not have an inner electrode between said adjacent thermal dissipation layers (fig. 6; [0038]).  

In regards to claim 30, Ritter ‘335 discloses
The heat dissipating capacitor of claim 26 wherein said thermal dissipation layers have an inner electrode between said thermal dissipation layers (fig. 2).  

In regards to claim 31, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 wherein said thermal dissipation layer is external to said capacitive couple (fig. 2).  

In regards to claim 33, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 wherein said thermal dissipation layer is a continuous thermal dissipation layer or a discontinuous thermal dissipation layer (fig. 2).  

In regards to claim 36, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 further comprising a second thermal conductive termination (30 or 32 – fig. 2; [0034]).  

In regards to claim 37, Ritter ‘335 discloses
The heat dissipating capacitor of claim 36 wherein said thermal conductive termination and said second thermal conductive termination are in thermally conductive contact with said thermal dissipation layer (fig. 2; [0024] – all layers formed in stack are in thermal contact with one another at the very least via the ceramic).  

In regards to claim 38, Ritter ‘335 discloses
The heat dissipating capacitor of claim 36 wherein said second thermal conductive termination is in thermally conductive contact with a second thermal dissipation layer (fig. 2; [0024] – all layers formed in stack are in thermal contact with one another at the very least via the ceramic).  

In regards to claim 43, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 wherein said thermal dissipation layer comprises at least one material selected from the group consisting of aluminum nitride, beryllium oxide, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 44, Ritter ‘335 discloses
The heat dissipating capacitor of claim 43 wherein said thermal dissipation termination comprises at least one material selected from the group consisting of aluminum nitride, nickel, tungsten, gold, copper, silver and aluminum ([0029]).  

In regards to claim 45, Ritter ‘335 discloses
The heat dissipating capacitor of claim 25 wherein said dielectric comprises barium titanate, calcium zirconate or combinations of these ([0028]).  

In regards to claim 46, Ritter ‘335 discloses
An electronic device comprising said heat dissipating capacitor of claim 25 (see above rejection of claim 25).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura.
In regards to claim 10 & 34, 
Asakura fails to explicitly disclose wherein said thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes.  
However, Asakura  discloses that the thickness of the thermal dissipation layer is a result effective variable, particularly for efficient heat release ([0015]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Asakura such that the thermal dissipation layer has a thickness of no more than 5 times the thickness of said inner electrodes to allow for efficient heat release while also maintaining a small size in the thickness direction, as taught by Asakura.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 18-19 & 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Hwang et al. (US 2017/0260046).
In regards to claim 18 & 41, 
Asakura fails to explicitly disclose wherein said thermal conductive termination is an insulator.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of fig. 2 of Asakura with an aluminum nitride layer as taught by Kuroda ‘272 thus having the electrically insulative aluminum nitride constitute the thermal conductive termination to obtain a capacitor which can easily separate from a mounting nozzle. 

In regards to claim 19 & 42, 
Asakura fails to explicitly disclose further comprising a coating.  

Hwang ‘046 discloses coating the ceramic body with aluminum nitride (fig. 1-2; [0058].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the capacitor of Asakura with an aluminum nitride layer as taught by Kuroda ‘272 to obtain a capacitor which can easily separate from a mounting nozzle. 

Claim(s) 24 & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Miller et al. (US 2017/0169956).
In regards to claim 24,
Asakura discloses said heat dissipating capacitor of claim 1 (see above rejection of claim 1).  Asakura fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 1.

Miller ‘956 discloses  a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as taught by Miller ‘956 to obtain a desired capacitance. 

In regards to claim 47,
Asakura discloses said heat dissipating capacitor of claim 25 (see above rejection of claim 25).  Asakura fails to explicitly discloses a stack of capacitors wherein at least one capacitor of said capacitors is heat dissipating capacitor of claim 25.

Miller ‘956 discloses a stack of capacitors (fig. 7).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to stack a plurality of the capacitor of Asakura as taught by Miller ‘956 to obtain a desired capacitance. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Ahn ‘081.
In regards to claim 35, 
Asakura fails to explicitly disclose wherein said thermal dissipation layer is coplanar with at least one inner electrode of said inner electrodes.

Ahn ‘081 discloses wherein said thermal dissipation layer (261 & 262) is coplanar with at least one inner electrode of said inner electrodes (fig. 10; [0064-0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include adhesion reinforcement electrodes as taught by Ahn ‘081 with the capacitor of Asakura to improve the adhesion of the thermal conductive termination with the ceramic body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0131196 – fig. 1-2		US 6,690,567 – fig. 1; C3:L66
JP2013038332A – fig. 1-3			KR101701055B1 – fig. 1-4
JP6413259B2 – fig. 1-4			JP2021034550A – fig. 1-4; abstract

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848